UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6487


JEVON ROSE,

                 Petitioner - Appellant,

          v.

HAROLD   W.    CLARKE,   Director    Virginia   Department   of
Corrections,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Douglas E. Miller, Magistrate
Judge. (2:11-cv-00674-DEM)


Submitted:    July 26, 2012                 Decided: August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jevon Rose, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jevon     Rose    appeals        the    magistrate      judge’s      order

denying relief on his 28 U.S.C. § 2254 (2006) petition. *                             The

order is not appealable unless a circuit justice or judge issues

a   certificate        of     appealability.           28   U.S.C.    § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a   prisoner        satisfies     this   standard    by

demonstrating          that    reasonable       jurists     would     find   that     the

district       court’s      assessment    of     the    constitutional       claims    is

debatable      or     wrong.      Slack    v.    McDaniel,     529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                       Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Rose has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability, deny leave to proceed in


      *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2006).



                                            2
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3